DETAILED ACTION
In view of the appeal brief filed on 10/06/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/VINCENT RUDOLPH/               Supervisory Patent Examiner, Art Unit 2661                                    

                                                                                                                                                     
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10460448. Although the claims at issue are not identical, they are not patentably distinct from each other. The comparisons of the claims are as following:



Claim 1 in instant application 
Claim 1 in US 10460448
system comprising: at least one processor programmed to: 

receive an image including an object of interest (OOI); 

receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI; 

delineate the boundary in the region using iterative filtering of the region; and, 











determine at least one metric of uncertainty of the delineation for the region.
said method comprising:


receiving an image including the lesion;


receiving a band of uncertainty delineating a region in the received image, the region including the boundary of the lesion;

delineating the boundary of the lesion in the region using iterative filtering of the region, the iterative filtering of the region including applying n iterations of an iteratively running edge-enhancing iterative algorithm including, for each of at least one of a plurality of sub-regions defining the region;
iteratively filtering the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level; and,
delineating the boundary in the filtered sub-region;
determining at least one metric of uncertainty of the delineated boundary of the lesion for the region based on ….


Claim 2 in instant application 
Claim 1 and 3 in US 10460448
system comprising: at least one processor programmed to: 
receive an image including an object of interest (OOI); 

receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI, 

wherein the band of uncertainty includes an inner contour and an outer contour, the inner contour within the outer contour; 


delineate the boundary in the region using iterative filtering of the region; and, 












determine at least one metric of uncertainty of the delineation for the region.
said method comprising:

receiving an image including the lesion;


receiving a band of uncertainty delineating a region in the received image, the region including the boundary of the lesion;

(in claim 3) point of uncertainty within the region, the sub-region defined by the points of an inner line segment and an outer line segment of the point of uncertainty

delineating the boundary of the lesion in the region using iterative filtering of the region, the iterative filtering of the region including applying n iterations of an iteratively running edge-enhancing iterative algorithm including, for each of at least one of a plurality of sub-regions defining the region;
iteratively filtering the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level; and,
delineating the boundary in the filtered sub-region;
determining at least one metric of uncertainty of the delineated boundary of the lesion for the region based on ….



Claim 12 in instant application 
Claim 1 and 3 in US 10460448
system comprising: at least one processor programmed to: 
receive an image including an object of interest (OOI); 
receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI; 

for each of a plurality of sub-regions of the region: determine whether to filter the sub-region, the determination including at least one of: determining whether the boundary of the OOI can be delineated in the sub- region with a confidence level exceeding a first predetermined level; and, determining whether a stopping condition is met, the stopping condition indicating the confidence level is less than a second predetermined level; in response to determining the boundary of the OOI can be delineated in the sub-region with the confidence level exceeding the first predetermined level or the stopping condition being met, delineate the boundary of the OOI in the sub-region; and, in response to determining the boundary of the OOI cannot be delineated in the sub-region with the confidence level exceeding the first predetermined level and the stopping condition not being met, iteratively filter the sub-region a predetermined number of times and repeat the determination as to whether to filter the sub-region.
said method comprising:

receiving an image including the lesion;

receiving a band of uncertainty delineating a region in the received image, the region including the boundary of the lesion;

delineating the boundary of the lesion in the region using iterative filtering of the region, the iterative filtering of the region including applying n iterations of an iteratively running edge-enhancing iterative algorithm including, for each of at least one of a plurality of sub-regions defining the region;
iteratively filtering the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level; and,

delineating the boundary in the filtered sub-region;
determining at least one metric of uncertainty of the delineated boundary of the lesion for the region based on the number of iterations n according to uncertainty(x)=100*exp(∇F(x)/n), where n is a specific iteration, x is the number of iterations and F(x) is strength gradient of the sub-region

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1,2, 4-13 is/are rejected under pre-AIA  35 U.S.C. 35 USC § 102(b) as being anticipated by Hårdemark (EP2878338, cited from office actions on parent application 14375836)
Regarding Claim 1, Hårdemark teaches a system ([0019], computer) for quantification of uncertainty of contours, said system comprising: 
at least one processor programmed to: 
receive an image including an object of interest (OOI) ([0011], an internal image of the subject); 
receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI (Figure 4a, 4b); 
delineate the boundary in the region using iterative filtering of the region ([0026], Uncertainty measures might be pre-defined … iterative treatment planning process; [0035], the extension of the approximate contour, as input for the optimization, a treatment plan can be determined on the basis of additional information); and, 
determine at least one metric of uncertainty of the delineation for the region ([0031], Various different optimization techniques may be employed when optimizing an objective function …   For example, gradient-based methods).


Regarding Claim 2, Hårdemark teaches a system ([0019], computer) for quantification of uncertainty of contours, said system comprising: 
at least one processor programmed to: 
receive an image including an object of interest (OOI) ([0011], an internal image of the subject); 
receive a band of uncertainty delineating a region in the received image, the region including the boundary of the OOI (Figure 4a, 4b), wherein the band of uncertainty includes an inner contour and an outer contour the inner contour within the outer contour (Fig, 4a, 4b, all points on inner contour can be projected to the outer contour, or vice versa); 
delineate the boundary in the region using iterative filtering of the region ([0026], Uncertainty measures might be pre-defined … iterative treatment planning process; [0035], the extension of the approximate contour, as input for the optimization, a treatment plan can be determined on the basis of additional information); and, 
determine at least one metric of uncertainty of the delineation for the region ([0031], Various different optimization techniques may be employed when optimizing an objective function …   For example, gradient-based methods).

Regarding Claim 4, Hårdemark teaches the system according to any one of claims 1, wherein the processor is further programmed to:
 for each of at least one of a plurality of sub-regions defining the region:
 iteratively filter the sub-region until the boundary in the sub-region can be delineated with a confidence level exceeding a predetermined level ([0026], Uncertainty measures might be pre-defined … iterative treatment planning process); and, 
delineate the boundary in the filtered sub-region ([0035], the extension of the approximate contour).
Regarding Claim 5, Hårdemark teaches the system according to claim 4, wherein the processor is further programmed to:
for each of the at least one of the pluralities of sub-regions:
determine the metric of uncertainty of the delineation for the sub-region, the metric of uncertainty based on the number of iterations ([0036], an uncertainty regarding the presence of disease in regions close to the CTV border, i.e. a probability that a specific region or voxel contains disease).

Regarding Claim 6, Hårdemark teaches the system according to claim 4, wherein the plurality of sub-regions include a sub-region for each point of uncertainty  within the region , the sub-region defined by the points of an inner line segment  and an outer line segment  of the point of uncertainty , the inner line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty  on an inner contour  of the band of uncertainty , and the outer line segment  spanning from the point of uncertainty  to a projection of the point of uncertainty on an outer contour  of the band of uncertainty ( Fig,. 4a, 4b, all points on inner contour can be projected to the outer contour, or vice versa).

Regarding Claim 7, Hårdemark teaches the system according to claim 6, wherein the projection of the point of uncertainty on the inner contour of the band of uncertainty is a point on the inner contour closest to the point of uncertainty and/or the projection of the point of uncertainty on the outer contour of the band of uncertainty is a point on the outer contour closest to the point of uncertainty ( Fig, 4a, 4b, all points on  inner contour can be projected to the outer contour, or vice versa, and the cross point of the projection on the target reads on the point of uncertainty ) .

Regarding Claim 8, Hårdemark teaches the system according to claim 1, where the processor is further programmed to:
for each of a plurality of sub-regions defining the region:
determine whether to filter the sub-region the determination including at least one of:
determining whether the boundary of the OOI can be delineated in the sub-region with a confidence level exceeding a first predetermined level;
and, determining whether a stopping condition is met, the stopping condition indicating the confidence level is less than a second predetermined level;
in response to determining the boundary of the OOI can be delineated in the sub-region with the confidence level exceeding the first predetermined level or the stopping condition being met, delineate the boundary of the OOI in the sub- region; and,
in response to determining the boundary of the OOI cannot be delineated in the sub-region with the confidence level exceeding the first predetermined level and the stopping condition not being met, iteratively filter the sub-region a predetermined number of times and repeat the determination as to whether to filter the sub- region (All the steps are the repetition in claim 1 in the iterative process).

Regarding Claim 9, Hårdemark teaches the system according to claim 8, wherein the stopping condition is the sub-region having a uniform density ([0005], the true location of a certain part of a ROI contour which is located in a low-contrast region (i.e. a region where the density of surrounding tissue is similar)).

Regarding claim 10.  Hårdemark teaches the system according to claim 8, where the processor is further programmed to: in response to the stopping condition being met, delineate the boundary of the lesion along the midline of the sub-region (fig. 4b)

Regarding Claim 11, Hårdemark teaches the system according to claim 8, wherein the processor is further programmed to:
in response to determining the boundary of the OOI can be delineated in the sub-region with a confidence level exceeding the first predetermined level or the stopping condition being met, determine the metric of uncertainty of the delineation for the sub- region ([0036], An uncertainty measure defining a degree of uncertainty with respect to the location of some part of a CTV contour could be seen as an uncertainty regarding the presence of disease in regions close to the CTV border… considering the smallest possible CTV defined by the inner contour boundary 33 of target T1 as a region R1 with a very high probability of tumor cell presence (i.e. close to 100%)).

Claims 12-13 recite essentially the same subject matter as in claims 1-8, thus also rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Hårdemark in view of Nay (US 2009/0257627, cited from office actions on parent application 14375836).

Regarding Claim 3, Hårdemark teaches the system according to claim 1.
Hårdemark does not expressly teach display a contour representing the delineated boundary of the OOI, the contour being color coded according to the metric of uncertainty.
However, Nay teaches to display a contour representing the delineated boundary of the OOI, the contour being color coded according to the metric of uncertainty (Abstract, color-coding confidence in the wall contours).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Nay with that of Hårdemark, by using Nay's color coder method on the contours in Hårdemark’s images.
One of ordinary skill would have been motivated to so that “the confidence in measurement of the boundaries and contours of segmented organ(s) and/or structure(s) is determined and presented” (Nay, [0037]).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661